UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-4969


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANTHONY GILLIAM,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cr-00040-BO-1)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony     Gilliam    pled       guilty,    pursuant       to   a   written

plea agreement, to one count of being a felon in possession of a

firearm, in violation of 18 U.S.C.                    § 922(g)(1) (2006).              The

district court sentenced Gilliam to 110 months in prison.                               On

appeal, counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there are no meritorious

grounds for appeal but questioning whether the district court

erred   in    applying    a     cross    reference       to   attempted       murder   in

establishing Gilliam’s Guidelines range.                      Gilliam, informed of

his right to file a pro se supplemental brief, has not done so.

The Government has moved to dismiss the appeal, asserting that

the sentencing claim raised by counsel is barred by a waiver of

appellate     rights     in   Gilliam’s        plea   agreement.          Counsel      for

Gilliam opposes the motion as premature.                   We grant the motion to

dismiss      in   part    and     deny     it    in      part,     affirm     Gilliam’s

conviction, and dismiss the appeal of his sentence.

             We review de novo the validity of a defendant’s waiver

of appellate rights.          United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).         “A defendant may waive his right to appeal if

that waiver is the result of a knowing and intelligent decision

to forgo the right to appeal.”              United States v. Amaya-Portillo,

423 F.3d 427, 430 (4th Cir. 2005) (internal quotation marks

omitted).         To   determine    whether       the     waiver    is    knowing      and

                                           2
intelligent,      we    look    to    “the    totality         of     the   circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                     United States v. General, 278

F.3d     389,    400     (4th   Cir.        2002)      (internal          quotation      marks

omitted).       We will enforce a valid waiver so long as “the issue

being appealed is within the scope of the waiver.”                                Blick, 408

F.3d at 168.

               In the plea agreement, Gilliam waived his right to

appeal    any    sentence       but    one       in    excess       of    the    established

Guidelines range.            The district court sentenced Gilliam at the

bottom    of    the    Guidelines       range.          Our    review       of    the   record

convinces us that Gilliam’s waiver was knowing and intelligent.

The waiver provision was clearly stated in the plea agreement;

Gilliam, then thirty-eight and with some college education, was

represented      by    counsel;       and   the       district      court       substantially

complied    with       the   requirements         of    Fed.     R.      Crim.    P.    11   and

specifically reviewed the appeal waiver provision with Gilliam.

Therefore, the waiver is valid.                       Because the sentencing issue

raised by counsel in the Anders briefs clearly falls within the

scope of the waiver provision, we dismiss the appeal of that

claim.

               In accordance with Anders, we have thoroughly examined

the entire record for any other potentially meritorious issues

                                             3
outside the scope of           Gilliam’s appeal waiver and have found

none.   Therefore we affirm Gilliam’s conviction pursuant to his

knowing and intelligent guilty plea, and dismiss the appeal of

his sentence.

           This court requires that counsel inform Gilliam, in

writing,   of    the   right     to   petition   the   Supreme    Court    of   the

United States for further review.                If Gilliam requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Gilliam.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    the    court   and

argument would not aid the decisional process.



                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                         4